NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ROBERT EARL JOHNSON,                            No. 16-35025

                  Plaintiff-Appellant,           D.C. No. 4:15-cv-05034-EFS

   v.
                                                 MEMORANDUM*
 ROY GONZALES; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Robert Earl Johnson, a Washington state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First

Amendment retaliation claims. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Belanus v. Clark, 796 F.3d 1021, 1024 (9th Cir. 2015) (dismissal

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1915A); Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012)

(dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Johnson’s action because Johnson

failed to allege facts sufficient to show causation and the absence of a legitimate

correctional goal. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)

(elements of a retaliation claim in the prison context); Pratt v. Rowland, 65 F.3d
802, 806 (9th Cir. 1995) (for a retaliation claim, plaintiff bears the burden of

pleading and ultimately proving absence of legitimate correctional goal).

      The district court did not abuse its discretion in denying Johnson’s motion

for reconsideration because Johnson failed to demonstrate any basis for relief. See

Sch. Dist. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth standard of review and grounds for reconsideration).

      The district court did not abuse its discretion in denying Johnson’s motion to

hold his action in abeyance to permit Johnson to exhaust new grievances because

district courts have “broad inherent powers to manage their own affairs so as to

achieve the orderly and expeditious disposition of cases.” Sherman v. United

States, 801 F.2d 1133, 1135 (9th Cir. 1986); see Ready Transp., Inc. v. AAR Mfg.,

Inc., 627 F.3d 402, 404 (9th Cir. 2010) (setting forth standard of review).

                                           2                                       16-35025
      We do not consider Johnson’s contentions relating to Washington

Department of Corrections Policy 450.100 because Johnson did not replead this

claim in his amended complaint. See Chubb Custom Ins. Co. v. Space Sys./Loral

Inc., 710 F.3d 946, 973 n.14 (9th Cir. 2013) (for claims dismissed with leave to

amend, claims are waived if a plaintiff does not replead them).

      AFFIRMED.




                                         3                                   16-35025